
	
		II
		110th CONGRESS
		1st Session
		S. 1641
		IN THE SENATE OF THE UNITED STATES
		
			June 18, 2007
			Mr. Coleman (for himself
			 and Mr. Baucus) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To amend Public Law 87–383 to reauthorize appropriations
		  to promote the conservation of migratory waterfowl and to offset or prevent the
		  serious loss of important wetland and other waterfowl habitat essential to the
		  preservation of migratory waterfowl, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Wetlands Loan Act of
			 2007.
		2.Authorization of funds
			 for conservation of migratory waterfowl and habitatThe first section of Public Law 87–383 (16
			 U.S.C. 715k–3) is amended—
			(1)by striking
			 That in and inserting the following:
				
					1.Authorization of funds for
				conservation of migratory waterfowl habitat
						(a)In
				generalIn
						;
			(2)by striking for the period
			 and all that follows through the end of the sentence and inserting
			 $40,000,000 for each of fiscal years 2009 through 2018.;
			 and
			(3)by adding at the
			 end the following:
				
					(b)Advance to
				Migratory Bird Conservation FundFunds appropriated pursuant to
				this Act shall be treated as an advance, without interest, to the Migratory
				Bird Conservation Fund.
					(c)Repayment to
				Treasury
						(1)In
				generalEffective beginning July 1, 2010, funds appropriated
				pursuant to this Act shall be repaid to the Treasury out of the Migratory Bird
				Conservation Fund.
						(2)AmountsRepayment
				under this subsection shall be made in annual amounts that are equal to the
				funds accruing annually to the Migratory Bird Conservation Fund that are
				attributable to the portion of the price of migratory bird hunting stamps sold
				that year that is in excess of $15 per stamp.
						(3)Use of
				amountsIn any year for which funds are not appropriated pursuant
				to this Act, and no amount remains to be repaid to the Treasury out of the
				Migratory Bird Conservation Fund under paragraph (1), the total amount
				attributable to the portion of the price of migratory bird hunting stamps sold
				for that year that is in excess of $15 per stamp shall be deposited in the
				Migratory Bird Conservation
				Fund.
						.
			3.Price of
			 stampsSection 2 of the
			 Migratory Bird Hunting and Conservation Stamp Act (16 U.S.C. 718b) is amended
			 by striking subsection (b) and inserting the following:
			
				(b)Price of
				stamps
					(1)In
				generalFor each stamp sold by an authorized entity under
				subsection (a)(1), the authorized entity shall collect—
						(A)$22 during each
				of hunting years 2009 through 2015;
						(B)$29 during each
				of hunting years 2016 through 2022; and
						(C)$35 during
				hunting year 2023 and each hunting year thereafter.
						(2)Reports
						(A)Initial
				reportNot later than 1 year after the date of enactment of the
				Wetlands Loan Act of 2007, the Secretary of the Interior, acting through the
				Director of the United States Fish and Wildlife Service, shall submit to
				Congress a report that includes a comparison by the Secretary of the Interior
				of—
							(i)the price of each
				stamp sold under subsection (a)(1) during the hunting year following the
				hunting year in which the Wetlands Loan Act of 2007 was enacted; and
							(ii)for each hunting
				year during the period beginning with hunting year 1991 and ending with the
				hunting year in which the Wetlands Loan Act of 2007 was enacted, the purchasing
				power of the amount of revenue generated by the total quantity of stamps sold
				during the hunting year under subsection (a)(1).
							(B)Final
				reportNot later than 1 year after the date on which the funds
				advanced under section 1 of Public Law 87–383 (16 U.S.C. 715k–3) are repaid,
				the Secretary of the Interior, acting through the Director of the United States
				Fish and Wildlife Service, shall submit to Congress a report that includes a
				comparison by the Secretary of the Interior of—
							(i)the price of each
				stamp sold under subsection (a)(1) during the hunting year in which the funds
				advanced under section 1 of Public Law 87–383 (16 U.S.C. 715k–3) are repaid;
				and
							(ii)for each hunting
				year during the period beginning with hunting year 1991 and ending with the
				hunting year in which the funds advanced under section 1 of Public Law 87–383
				(16 U.S.C. 715k–3) are repaid, the purchasing power of the amount of revenue
				generated by the total quantity of stamps sold during the hunting year under
				subsection
				(a)(1).
							.
		4.Sense of
			 Congress regarding the use of certain fundsIt is the sense of Congress that—
			(1)the funds
			 generated pursuant to the amendments made by this Act—
				(A)should be used
			 for preserving and increasing waterfowl populations in accordance with the
			 goals and objectives of the North American Waterfowl Management Plan;
			 and
				(B)to that end,
			 should be used to supplement and not replace current conservation funding,
			 including funding for other Federal and State habitat conservation
			 programs;
				(2)where
			 practicable, fee title acquisitions under this Act should be managed for public
			 access in accordance with the requirements of any waterfowl production area
			 designated as a component of the National Wildlife Refuge System under section
			 4 of the National Wildlife Refuge System Administration Act of 1966 (16 U.S.C.
			 668dd(a)(1)); and
			(3)this Act and the
			 amendments made by this Act should be implemented in a manner that helps
			 private landowners achieve long-term land use objectives in a manner that
			 enhances the conservation of wetland and wildlife habitat.
			
